Exhibit 10.2 Agreement to Assign and Settle Debt Whereas, BioNeutral Group Inc. (“BioN”) is indebted to numerous creditors; and Whereas, BioNhas concluded that as a consequence of BioN’s current financial condition BioN is not likely to be able to repay to its creditors the amounts owed to the creditors; and Whereas, Vinfluence Pty Ltd, (“VPL”) is attempting to assist BioN in restructuring BioN and assisting BioN to achieve its business objectives, Now Therefore, for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties agree as follows: 1. BioN hereby represents to VPL that it is indebted to the creditors listed on Schedule 1 hereto in the amounts set forth thereon (the “Non-Affiliate Debt”).BioN hereby represents to VPL that it is indebted to the Creditors listed on Schedule 2 hereto in the amounts set forth thereon (the “Affiliate Debt”).The Non-Affiliate Debt and the Affiliate Debt are collectively referred to as the “Debt”. 2. BioN represents and warrants to VPL that it agrees to VPL’s purchase and assumption of all or any portion of the Debt, and will execute any documents required to by BioN to assign the Debt to VPL in the amounts purchased by VPL.BioN shall execute such further and additional documents, including release agreements, as may be requested by VPL to complete the discharge of indebtedness intended contemplated by this agreement. 3. BioN shall immediately upon VPL’s request, assemble and transmit to VPL copies of all promissory notes, demands for payment, correspondence, and other documents describing, constituting or referring to the Debt. 4. BioN agrees to further settle any and all of the Affiliate Debt acquired by VPL, from time to time, in exchange for the issuance of such number of shares of BioN’s Series B Convertible Preferred Stock (the “B Stock”), the designations, rights and preferences of which are set forth in the certificate of designation attached hereto as Schedule 3, equal to the total dollar amount of Affiliate Debt acquired by VPL.BioN agrees to further settle any and all of the Non-Affiliate Debt acquired by VPL, from time to time, in exchange for the issuance of such number of shares of BioN’s Series D Convertible Preferred Stock (the D “Stock”), the designations, rights and preferences of which are set forth in the Certificate of Designation attached hereto as Schedule 4, equal to the total amount of Non-Affiliate Debt acquired by VPL. For purposes of settling the Debt acquired by VPL the price per share of the Stock shall be $10.00 (by way of example the settlement of $800,000 of debt shall result in the issuance of 80,000 shares of Stock). BioN shall execute and deliver a stock certificate or certificates evidencing such stock issuance not later than five (5) business days of receipt of the Conversion Notice. VPL understands that such stock certificates have not been registered for resale, are issued subject to the provisions of SEC Rule 144, are not liquid, and may be subject to restrictions and holding periods governing resale. VPL has reviewed BioN’s current and historical SEC reports and is aware of the risks attendant to accepting BioN stock. 1 5. In the event any creditor set forth in Schedule 1 or Schedule 2 asserts claims against BioN to collect the Debt owed to such creditor following the delivery of the Stock, VPL shall be responsible for the defense and satisfaction of such claims. 6. BioN agrees that VPL shall have the right to compromise the Debt in any manner VPL determines is prudent and in the best interests of VPL, and that from and after the date hereof BioN will permit VPL the exclusive right to manage, compromise, defend and satisfy the Debt. 7. This agreement may not be modified or amended except in writing, signed by the parties hereto. Each party has conducted its own diligence and inquiry into the matters which are the subject of this agreement and no party has relied on any promise, statement or representation except as specifically stated in this agreement. This agreement constitutes the full, complete and final expression of the parties understanding with respect to the subject matter hereof. BioN understands that VPL intends to resolve the Debt at a steep discount to the face amount of the Debt where possible. No party has relied on any representation or promise with respect to the subject matter of this agreement except as set forth herein. This agreement is deemed and agreement made and to be performed in the State of New York and shall be governed and construed in accordance with New York law. The federal and state courts situated in and for New York Count shall be the exclusive venue for any dispute arising hereunder, and the parties consent to the jurisdiction of such courts for such purposes. Agreed to this 7th day of November, 2011 BioNeutral Group Inc. Vinfluence Pty Ltd By: /s/Andrew Kielbania By: /s/ Wayne Johnson Andrew Kielbania Wayne Johnson 2 Type Date Num Schedule 1 – Schedule of Debt Memo Due Date Aging Open Balance 91Midtown Bill 07/13/2011 AP/11/0451 - PRODUCT SHEETS AND BOOTH EXP APIC 08/12/2011 55 Bill 07/13/2011 AP/11/0451 - BAL WEB DEVELOPMENT EXP 08/12/2011 55 Total 91Midtown ACRYLIC RESINS Bill 03/31/2011 INV125650 AP/11/0374 04/30/2011 Bill 04/19/2011 INV0131155 AP/11/0390 - freight chgs for KY 05/19/2011 Bill 04/28/2011 INV0133861 AP/11/0390 - PURCHASE OF 32 GAL 05/28/2011 Bill 04/28/2011 INV0133859 AP/11/0390 - PURCHASE OF 16 GAL 05/28/2011 Bill 09/01/2011 AP/11/0518 10/01/2011 5 Total ACRYLIC RESINS Advanced Chemical Sensors Inc Bill 11/30/2009 GE4964 AP/09/0045 - LAB SUPPLIES 12/10/2009 Bill 11/30/2009 GE5005 AP/09/0045 - LAB SUPPLIES 12/10/2009 Total Advanced Chemical Sensors Inc Alison Graham Bill 05/31/2011 WEB DEVELOP AP/11/0403 - WEB DEVELOPMENT - GRAPHIC DESIGN CHGS 06/30/2011 98 Total Alison Graham ANA PEREZ Bill 02/01/2011 AP/10/0356 - ADMIN SERVICES 03/03/2011 Bill 02/28/2011 AP/10/0356 - ADMIN SERVICES 03/30/2011 Bill 03/01/2011 AP/10/0356 - ADMIN SERVICES 03/31/2011 Bill 03/31/2011 AP/10/0356 - ADMIN SERVICES 04/30/2011 Bill 06/30/2011 APRIL 2011 AP/10/0433 - ADMIN SERVICES 07/30/2011 68 Bill 06/30/2011 MAY 2011 AP/10/0433 - ADMIN SERVICES 07/30/2011 68 Bill 06/30/2011 JUNE 2011 AP/10/0433 - ADMIN SERVICES 07/30/2011 68 Total ANA PEREZ 3 Anslow & Jaclin Bill 07/30/2009 08/09/2009 Bill 10/31/2009 VARIOUS LEGAL FEES 11/10/2009 Total Anslow & Jaclin Asset Location and Recovery Interntional Bill 03/16/2010 201031-1 AP/10/0135 - EIN AND BLANK CHECK SEARCH EXP 04/15/2010 Total Asset Location and Recovery Interntional ATS LABS Bill 05/03/2010 AP/09/0160 - TESTING 06/02/2010 Total ATS LABS AXIOM VALUATION SOLUTIONS Bill 06/30/2011 IP VALUATION AP/10/0449 - ASSET VALUATION 07/30/2011 Total AXIOM VALUATION SOLUTIONS Bartolomei & Pucciarelli Bill 10/31/2010 INV - JUNE TIME AP/10/0245 - BALANCE PER STMT - AUDIT FEES 06/30/10 11/30/2010 Bill 09/30/2011 FINA BILL AP/11/0514 - BALANCE PER STMT - AUDIT FEES TRANSITION 10/30/2011 Total Bartolomei & Pucciarelli Brian Delle Donna General Journal 12/31/2006 JTC-74 Reclass Total Brian Delle Donna 4 BUSINESS WIRE Bill 01/31/2010 AP/10/0079 - INVESTOR RELATION EXP 03/02/2010 Bill 01/31/2010 AP/10/0079 - INVESTOR RELATION EXP 03/02/2010 Bill 01/31/2010 AP/10/0079 - INVESTOR RELATION EXP 03/02/2010 Total BUSINESS WIRE CABLEVISION Bill 09/30/2011 SEP 2011 AP/10/0521 - TELEPHONE AND FAX BILL 10/30/2011 Total CABLEVISION Chernoff Group General Journal 04/30/2010 AE/2Q/10/11 TO CORRECT EXP RECLASS TO CHERTOFF GROUP -65,500.00 General Journal 10/31/2010 AJE/Q3-09/10 write off chertoff payable -75,000.00 Bill 11/02/2009 Agreement 9/30/09 AP/09/0001 - Advisory Agreement dt 09/30/09 11/12/2009 Bill 01/04/2010 Agreement dt 9/30/09 AP/10/0002 - Advisory Agreement dt 09/30/09 01/14/2010 Bill 05/01/2010 MAY 10 RETAINER AP/10/0137 - Monthly Retainer MAY 10 05/31/2010 Total Chernoff Group Continental Corporate Services Inc Bill 05/01/2011 AP/11/0394 - SERVICE FEE FOR DE docs 05/31/2011 Bill 05/01/2011 AP/11/0394 - SERVICE FEE FILING ORGANIZATION DOCS 05/31/2011 Bill 05/01/2011 AP/11/0394 - SERVICE FEE UCC SEARCH 05/31/2011 Total Continental Corporate Services Inc Corporate Stock Transfer Bill 09/01/2011 AP/09/0491 - PER STMT - INVESTOR RELATIONS 10/01/2011 Total Corporate Stock Transfer Corporation Service Company Bill 06/30/2011 AP/11/0441 - REGISTERED AGENT SERVICES - NEVADA 07/30/2011 Bill 06/30/2011 AP/11/0441 - REGISTERED AGENT SERVICES - NEVADA 07/30/2011 Total Corporation Service Company 5 David Filler Esq Bill 05/01/2011 Jan Retainer AP/11/0401 - Jan 2011 Retainer Fee legal Services 05/31/2011 Bill 05/01/2011 Feb Retainer AP/11/0401 - Feb 2011 Retainer Fee legal Services 05/31/2011 Bill 05/01/2011 March Retainer AP/11/0401 - MArch 2011 Retainer Fee legal Services 05/31/2011 Bill 05/01/2011 April Retainer AP/11/0401 - April 2011 Retainer Fee legal Services 05/31/2011 Bill 05/01/2011 May Retainer AP/11/0401 - May 2011 Retainer Fee legal Services 05/31/2011 Bill 06/30/2011 RETAINER AP/11/0429 - JUNE 2011 Retainer Fee legal Services 07/30/2011 Bill 06/30/2011 48 AP/11/0452 - TRAVELLING, BOARDING & LODGING EXP REIMBT 07/30/2011 Bill 06/30/2011 49 AP/11/0452 - TRAVEL TICKETS EXP 07/30/2011 Bill 06/30/2011 50 AP/11/0452 - TRAVEL TICKETS EXP 07/30/2011 Bill 06/30/2011 51 AP/11/0452 - DOMAIN REGN EXP 07/30/2011 Bill 07/01/2011 AP/11/0453 - JULY 2011 Retainer Fee legal Services 07/31/2011 Total David Filler Esq DTCC Bill 02/28/2009 03/10/2009 Bill 05/31/2011 AP/11/0396SPR CREATION CHGS 06/30/2011 Total DTCC Duane Morris LLP Bill 06/12/2008 06/22/2008 Bill 06/12/2008 06/22/2008 Bill 06/12/2008 06/22/2008 Bill 06/12/2008 06/22/2008 Bill 07/22/2008 08/01/2008 Bill 07/22/2008 08/01/2008 Bill 07/22/2008 08/01/2008 6 Bill 08/08/2008 08/18/2008 Bill 08/08/2008 08/18/2008 Bill 08/08/2008 08/18/2008 Bill 08/08/2008 08/18/2008 Bill 08/22/2008 09/01/2008 Bill 08/27/2008 09/06/2008 Bill 08/29/2008 09/08/2008 Bill 09/11/2008 09/21/2008 Bill 09/23/2008 10/03/2008 Bill 10/20/2008 10/30/2008 Bill 10/27/2009 VARIOUS LEGAL FEES 11/06/2009 Total Duane Morris LLP EDC Bill 07/01/2010 AP/10/0171 - MONTHLY RENT JUNE 10 07/31/2010 Bill 07/01/2010 AP/10/0179 - MONTHLY RENT JULY 10 07/31/2010 Bill 08/01/2010 AP/10/0215 - MONTHLY RENT AUG 10 08/31/2010 Bill 08/17/2010 FC250 AP/10/0215 - MONTHLY RENT AUG 10 - FIN CHGS 09/16/2010 Bill 09/01/2010 AP/10/0215 - MONTHLY RENT SEP 10 10/01/2010 Bill 10/01/2010 AP/10/0215 - MONTHLY RENT OCT 10 10/31/2010 Bill 11/01/2010 NOV RENT AP/10/0317 - MONTHLY RENT NOV 11 12/01/2010 Bill 12/01/2010 AP/10/0274 - MONTHLY RENT DEC 10 12/31/2010 Bill 01/01/2011 AP/10/0266 - MONTHLY RENT JAN 11 01/31/2011 Bill 02/01/2011 AP/10/0320 - MONTHLY RENT FEB 11 03/03/2011 Bill 03/01/2011 AP/10/0372 - MONTHLY RENT FEB 11 03/31/2011 Bill 03/08/2011 AP/10/0372 - KEY CHARGES 04/07/2011 Bill 04/01/2011 AP/10/0372 - APRIL RENT 05/01/2011 Bill 05/01/2011 AP/10/0389 - MAY RENT 05/31/2011 Bill 05/31/2011 FC565 AP/10/0399 - FINANCE CHARGES - PAT DUE 06/30/2011 Bill 06/01/2011 AP/10/0399 - JUNE RENT 07/01/2011 Bill 07/01/2011 AP/10/0439 - JULY RENT 07/31/2011 Bill 08/01/2011 AP/10/0464 - JULY RENT 08/31/2011 Bill 09/01/2011 AP/11/0500 - SEP RENT 10/01/2011 Bill 10/01/2011 AP/11/0506 - JULY RENT 10/31/2011 Total EDC 7 First Insurance Funding Corp Bill 04/30/2011 APRIL pROD AP/10/0385 -PROD PREMIUM 05/30/2011 Total First Insurance Funding Corp Friedman LLP General Journal 12/31/2006 JTC-75 Reclass Bill 09/28/2007 10/08/2007 Total Friedman LLP Ganfer & Shore LLP Bill 11/25/2008 Legal Fees 12/05/2008 Bill 03/08/2010 AP/10/0117 - LEGAL FEES 04/07/2010 Bill 03/31/2010 AP/10/0136 - LEGAL FEES 04/30/2010 Total Ganfer & Shore LLP Greenberg Traurig LLP Bill 08/12/2009 LEGAL FEES INV # 2482937 08/22/2009 Bill 09/10/2009 LEGAL FEES INV # 2503590 09/20/2009 Bill 10/08/2009 LEGAL FEES INV # 225251 10/18/2009 Total Greenberg Traurig LLP HAYDEN IR Bill 08/18/2010 1 AP/10/0214 - PR EXP 09/17/2010 Bill 09/14/2010 2 AP/10/0217 - PR EXP 10/14/2010 Bill 10/13/2010 3 AP/10/0227 - PR EXP 11/12/2010 Bill 12/15/2010 5 AP/10/0273 - PR EXP 01/14/2011 Total HAYDEN IR 8 Hogan & Hartson Bill 01/21/2010 AP/09/0060 - EPA EXPENSES 01/31/2010 Bill 01/31/2010 AP/09/0076 - EPA EXPENSES 03/02/2010 Bill 03/18/2010 AP/09/0122 - EPA EXPENSES 04/17/2010 Bill 04/23/2010 AP/09/0144 - EPA EXPENSES 05/23/2010 Total Hogan & Hartson Internal Revenue Service General Journal 10/31/2008 JC 124 Reclass Total Internal Revenue Service IRG Bill 05/17/2010 JUNE 2010 AP/09/0158 - INVESTOR RELATIONS-JUNE 06/16/2010 Total IRG Jet Environemntal Bill 10/19/2009 09-344 EPA FILING FEES 10/29/2009 Total Jet Environemntal Lowenstein Sandler PC Bill 01/31/2010 AP/09/0029 - LEGAL FEES FOR JAN 10 02/10/2010 Bill 01/31/2010 AP/09/0082 - LEGAL FEES FOR JAN 10 03/02/2010 Bill 01/31/2010 AP/09/0082 - LEGAL FEES FOR JAN 10 03/02/2010 Bill 01/31/2010 AP/09/0082 - LEGAL FEES FOR JAN 10 03/02/2010 Bill 01/31/2010 AP/09/0082 - LEGAL FEES FOR JAN 10 03/02/2010 Bill 02/28/2010 AP/09/0101 - LEGAL FEES FOR FEB 10 03/30/2010 Bill 04/23/2010 AP/09/0138 - LEGAL FEES FOR MARCH 10 05/23/2010 9 Bill 04/23/2010 AP/09/0138 - LEGAL FEES FOR MARCH 10 05/23/2010 Bill 04/30/2010 570249-UNRECORD AP/09/0149 - LEGAL FEES FOR APRIL 10 05/30/2010 Bill 05/31/2010 AP/09/0181 - LEGAL FEES FOR MAY 10 06/30/2010 Bill 07/31/2010 STMT 07/30/10 AP/09/0199 - BAL LEGAL FEES FOR JULY 10 08/30/2010 Total Lowenstein Sandler PC MARCUM LLP Bill 02/28/2011 FEB INVOICE AP/10/0387 - AUDIT FEES 10K and Q WORK 03/30/2011 Bill 03/31/2011 MARCH INVOICE AP/10/0388 - AUDITQ1 AND OTHER ISSUES 04/30/2011 Bill 09/30/2011 AP/10/0520 - AUDITQ3 AND OTHER ISSUES 10/30/2011 Total MARCUM LLP Marketwire Inc Bill 01/31/2010 AP/10/0081 - INVESTOR RELATIONS 03/02/2010 Total Marketwire Inc Martin Marion Bill 07/05/2011 RETINAER AP/11/0450 - BUSINESS DEVELOPMENT EXP 08/04/2011 Total Martin Marion Michael DiGiovana General Journal 12/31/2007 adj 9 General Journal 01/31/2009 AE/9Q/15 -483.22 General Journal 02/01/2009 AE/9Q/15R REVERSAL OF ADJ ENTRY AS OF 01/31/09 General Journal 04/30/2009 AE/2Q/09/15 -483.22 General Journal 05/01/2009 AE/2Q/9/R15 REVERSAL OF 04/30/09 AE General Journal 07/31/2009 AJE/Q3-09/4 -483.22 General Journal 08/01/2009 AJE/Q3-09/7 Total Michael DiGiovana 10 Mike O'Reilly General Journal 12/31/2006 JTC-73 Reclass Total Mike O'Reilly MINUTEMAN PRESS Bill 10/14/2010 AP/10/0225 - BUSINESS CARDS PRINT CHGS 11/13/2010 Total MINUTEMAN PRESS NEW MILLENNIUM PR COMMUNICATIONS INC Bill 08/18/2010 AP/10/0216 - PROFESSIONAL FEES - IR SEP 10 09/17/2010 Total NEW MILLENNIUM PR COMMUNICATIONS INC NORTH 6TH AGENCY INC Bill 01/17/2011 11-2A AP/10/00296 - Retainer and New Web Design 02/16/2011 Bill 02/01/2011 AP/10/00327 - PR work 03/03/2011 Total NORTH 6TH AGENCY INC OLSHAN GRUNDMAN FROME ROSENZWEIG LLP Bill 03/07/2011 AP/11/0336 - GENERAL CORP MATTERS 04/06/2011 Bill 03/31/2011 AP/11/0357 - GENERAL CORP MATTERS 04/30/2011 Bill 05/31/2011 AP/11/0434 - GENERAL CORP MATTERS 06/30/2011 Bill 07/01/2011 AP/11/0440 - GENERAL CORP MATTERS 07/31/2011 Bill 07/15/2011 AP/11/0463 - GENERAL CORP MATTERS 08/14/2011 Bill 08/04/2011 AP/11/0469 - GENERAL CORP MATTERS 09/03/2011 Bill 08/11/2011 AP/11/0466 - GENERAL CORP MATTERS 09/10/2011 Total OLSHAN GRUNDMAN FROME ROSENZWEIG LLP 11 OSTROW KAUFMAN LLP Bill 05/18/2011 AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY 06/17/2011 Bill 05/18/2011 AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY 06/17/2011 Bill 05/18/2011 AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY 06/17/2011 Bill 05/18/2011 AP/11/0398 - PATENT RETAINER FEE - AGREEMENT IS WITH ANDY 06/17/2011 Total OSTROW KAUFMAN LLP Philip Tierno General Journal 12/31/2006 JTC-72 Reclass General Journal 01/31/2008 JC 10 General Journal 02/28/2008 JC 11 General Journal 03/31/2008 JC 12 General Journal 04/30/2008 JC 13 General Journal 05/31/2008 JC 29 General Journal 06/30/2008 JC 30 12 General Journal 07/31/2008 JC 31 General Journal 08/31/2008 JC 32 General Journal 09/30/2008 JC 33 General Journal 10/31/2008 JC 34 General Journal 11/30/2008 JC 35 General Journal 12/31/2008 JC 36 General Journal 01/29/2009 JC 97 General Journal 10/31/2009 AE11 TO RECORD AMOUNTS DUE PHILIP TIERNO FOR Q4 General Journal 01/31/2010 AE/10Q/11 TO RECORD TIERNO CONSULTING FEES FOR Q1 General Journal 04/30/2010 AE/2Q/10/13 TO RECORD TIERNO CONSULTING FEES FOR Q2 General Journal 07/31/2010 AJE/Q3/10 RECORD 3RD QTR CONSULTING FEE CAPITALIZED General Journal 10/31/2010 AJE/Q3-09/8 Tierno Q4 General Journal 01/31/2011 ADJ_2011_Q5 Record Q1-2011 expense General Journal 04/30/2011 ADJ_2011_Q2 Record Q2-2011 expense General Journal 07/31/2011 ADJ_2011_Q3 PHILIP TIERN'S COST CAPITALIZED $7K PM Bill 12/31/2007 01/10/2008 Bill 02/17/2009 02/27/2009 Bill 03/31/2009 04/10/2009 Bill 04/30/2009 05/10/2009 13 Bill 05/31/2009 06/10/2009 Bill 06/30/2009 07/10/2009 Bill 07/31/2009 08/10/2009 Total Philip Tierno PR NEWSWIRE - PRO ACTIVE Bill 06/30/2011 AP/11/0444 - IR SERVICES 07/30/2011 Bill 06/30/2011 AP/11/0444 - IR SERVICES 07/30/2011 Bill 06/30/2011 AP/11/0444 - IR SERVICES 07/30/2011 Bill 06/30/2011 AP/11/0444 - IR SERVICES 07/30/2011 Total PR NEWSWIRE - PRO ACTIVE PR NEWSWIRE ASSOCIATION LLC Bill 01/31/2011 954816-JAN 2011 AP/10/0 03/02/2011 Bill 02/03/2011 AP/10/0 03/05/2011 Bill 02/28/2011 AP/10/0 03/30/2011 Bill 03/01/2011 AP/10/0 03/31/2011 Bill 03/08/2011 AP/10/0 04/07/2011 Bill 03/15/2011 AP/10/0 04/14/2011 Bill 03/25/2011 AP/10/0 04/24/2011 Bill 04/08/2011 AP/10/0 05/08/2011 Bill 05/31/2011 AP/10/0 06/30/2011 Bill 05/31/2011 AP/10/0 06/30/2011 Total PR NEWSWIRE ASSOCIATION LLC Pratik M Dahule Bill 09/28/2011 LAB ASST-SEP AP/11/0516 - SEP TIME SHEET LAB ASST 106 HRS @ $12 P/HR 10/28/2011 Total Pratik M Dahule Precision IR Inc. Bill 01/30/2010 WA017861 AP/10/0046 - IR WEBSITE EXP 02/09/2010 Bill 02/27/2010 NA017861 AP/10/0116 - IR WEBSITE EXP 03/29/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Bill 04/01/2010 AP/10/0134 - IR WEBSITE MAINTENANCE 05/01/2010 Total Precision IR Inc. ProActive Capital Resources Group LLC Bill 07/08/2011 AP/11/0435 - RETAINER - 08/07/2011 Total ProActive Capital Resources Group LLC Product Safety Labs Bill 09/01/2011 ap/11/0517 - LAB SUPPLIES 10/01/2011 Total Product Safety Labs 14 Reed Smith LLP General Journal 12/31/2007 JTC-77 Accrual General Journal 12/31/2007 AUDIT JC 3 Accrual to match Reed Smith outstanding balance General Journal 04/17/2008 JC 8 Credit 10/31/2010 CREDIT AP/10/0 -58,448.29 General Journal 10/29/2010 AJE/Q3-09/4 legal fees Reed Smith for Q4 2010 -50,000.00 Bill 12/28/2007 01/07/2008 Bill 09/27/2010 AP/10/0248 - LEGAL SERVICES 10/27/2010 Bill 10/14/2010 AP/10/0222 - LEGAL SERVICES 11/13/2010 Bill 10/14/2010 AP/10/0222 - LEGAL SERVICES 11/13/2010 Bill 10/31/2010 AP/10/0256 - LEGAL SERVICES-VARIOUS CORP MATTERS 11/30/2010 Bill 10/31/2010 AP/10/0256 - LEGAL SERVICES-2 11/30/2010 Bill 01/17/2011 AP/10/0297 - LEGAL SERVICES 02/16/2011 Bill 01/17/2011 AP/10/0297 - LEGAL SERVICES 02/16/2011 Bill 01/17/2011 AP/10/0297 - LEGAL SERVICES 02/16/2011 Bill 01/17/2011 AP/10/0297 - LEGAL SERVICES 02/16/2011 Total Reed Smith LLP RG CONSULTING Bill 08/01/2010 AP/10/0218 - PR EXP 08/31/2010 Total RG CONSULTING RUCHITA PATEL Bill 07/31/2011 LAB ASSIT AP/11/0470 - TIME SHEET LAB ASSISTANT 08/30/2011 Total RUCHITA PATEL SAMI SASSOUN Bill 02/17/2011 AP/10/0321 - JAN RETAINER 03/19/2011 Total SAMI SASSOUN 15 Special Counsel Bill 12/31/2009 AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION 01/10/2010 Bill 12/31/2009 AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION 01/10/2010 Bill 12/31/2009 AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION 01/10/2010 Bill 12/31/2009 AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION 01/10/2010 Bill 12/31/2009 AP/09/0068 - E-MAIL REVEIW FOR SEC INVESTIGATION 01/10/2010 Bill 01/31/2010 SCI0004261 AP/09/0077 - E-MAIL REVEIW FOR SEC INVESTIGATION 03/02/2010 Total Special Counsel Street Disclosure Corporation Bill 02/24/2011 BONU_0211 AP/10/0335 - RETAINER FOR SEC CONSULTING 03/26/2011 Total Street Disclosure Corporation Stuti Shah Bill Pmt -Check 07/15/2011 AP/11/437 - LAB ASSISTANT TIME SHEET -162.00 Bill 06/30/2011 TIME SHEET AP/11/437 - LAB ASSISTANT TIME SHEET 07/30/2011 Total Stuti Shah TOXCEL Bill 09/30/2011 BNG-11-25-09 AP/09/0522EPA EXP 10/30/2011 Total TOXCEL TREASURER - STATE OF NJ Bill 09/22/2011 AP/11/0511 - PROG ID 004344 - RENEWAL 10/22/2011 Total TREASURER - STATE OF NJ UPS Bill 09/01/2011 AP/11/0515 - POSTAGE AND DELIVERY EXP 10/01/2011 Bill 10/01/2011 WOR892391 AP/11/0508 - POSTAGE AND DELIVERY EXP 10/31/2011 Total UPS 16 Verizon Bill 11/30/2009 NOV 09 BILL AP/09/0047 - TELEPHONE BILL FOR NOV 09 12/10/2009 Bill 02/05/2010 FEB 10 AP/09/0050 - TELEPHONE BILL FOR JAN 10 02/15/2010 Total Verizon Verus Consulting Group LLC Bill 08/01/2010 EXP-STMT AUG 10 AP/09/0230- REIMBT OF EXP 08/31/2010 Total Verus Consulting Group LLC Vini Shah Bill Pmt -Check 07/15/2011 AP/11/00438 - LAB ASSISTANT TIME SHEET -150.00 Bill 06/30/2011 TIME SHEET AP/11/00438 - LAB ASSISTANT TIME SHEET 07/30/2011 Total Vini Shah Virtual Office Partners LLC Bill 07/01/2011 AP/10/0458- OFFICE ADMINISTRATION OUTSOURCED 07/31/2011 Bill 10/01/2011 AP/10/0519- OFFICE ADMINISTRATION OUTSOURCED 10/31/2011 Total Virtual Office Partners LLC Wilmer & Hale LLP General Journal 04/30/2010 AE/2Q/10/19 TO RECLASS ACCRUAL 10/31/09 Bill 11/30/2009 AP/09/0062 - LEGAL FEES PER NOV 09TIME STMT 12/10/2009 Bill 12/31/2009 AP/09/0061 - LEGAL FEES PER DEC 09 TIME STMT 01/10/2010 Bill 01/31/2010 AP/09/0078 - LEGAL FEES PER JAN 10 TIME STMT 03/02/2010 Bill 03/17/2010 AP/09/0102 - LEGAL FEES PER FEB 10 TIME STMT 04/16/2010 Bill 04/21/2010 AP/09/0139 - LEGAL FEES PER MARCH 10 TIME STMT 05/21/2010 Bill 04/30/2010 UNRECORD AP/09/0148 - LEGAL FEES PER APRIL 10 TIME STMT 05/30/2010 Bill 06/11/2010 AP/09/0182 - LEGAL FEES PER MAY 10 TIME STMT 07/11/2010 Bill 08/01/2010 AP/09/0229 - LEGAL FEES AUG 10 TIME STMT 08/31/2010 Bill 06/15/2011 AP/09/0442 - LEGAL FEES 07/15/2011 Bill 07/15/2011 AP/09/0454 - LEGAL FEES 08/14/2011 Total Wilmer & Hale LLP 17 Schedule 2 Andrew Kielbania Check 10/9/2008 -3,000.00 Check 11/12/2008 -3,000.00 Check 12/8/2008 -3,000.00 General Journal 9/30/2008 JC 14 Conversion of debt -9,000.00 General Journal 1/31/2008 JC 15 Check 1/8/2009 -1,000.00 General Journal 1/29/2009 JC 96 General Journal 10/31/2008 JC 98 General Journal 11/30/2008 JC 99 General Journal 12/31/2008 JC 100 General Journal 2/28/2009 JC 101 General Journal 4/30/2009 JC 156 General Journal 3/31/2009 JC 157 General Journal 10/31/2009 AE7 General Journal 1/31/2010 AE/10Q/10 TO RECORD Q1 CONSULTING FEES TO ANDY KIEBLANIA General Journal 4/30/2010 AE/2Q/10/12 TO RECORD Q2 CONSULTING FEES TO ANDY KIEBLANIA General Journal 7/31/2010 AJE/Q3/9 RECORD 3RD QTR CONSULTANCY CHGS CAPITALIZED 18 General Journal 10/31/2010 AJE/Q3-09/7 Kilbenia Q4 deferred comp General Journal 1/31/2011 ADJ_2011_Q4 Record Q1-2011 expense General Journal 4/30/2011 ADJ_2011_Q2 Record Q1-2011 expense General Journal 7/31/2011 ADJ_2011_Q3 Q3 ANDY’s ACCRUAL Bill 5/31/2009 6/10/2009 Bill 6/30/2009 7/10/2009 Bill 7/31/2009 8/10/2009 Stephen J. Browand Bill 6/30/2011 EXP-MAY & JUNE AP/09/0390-MAY & JUNE EXP REIMBT 07/30/11 68 Bill 9/30/2011 AUG & SEP AP/09/0523-AUG & SEP EXP REIMBT 10/30/2011 Total 19 Schedule 3 Certificate of Designation For Nevada Corporations (Pursuant to NRS 78.1955) BIONEUTRAL GROUP, INC. File Number: [] Series B Convertible Preferred Stock, to consist of 213,500 shares of the 5,000,000 Authorized shares of Preferred Stock; and have the following terms: 1. Designation, Amount and Par Value.The series of preferred stock shall be designated as its Series B Convertible Preferred Stock (the “Preferred Stock”) and the number of shares so designated shall be 213,500 (which shall not be subject to increase without the consent of the holders of a majority of the Preferred Stock (each, a “Holder” and collectively, the “Holders”)).Each share of Preferred Stock shall have a par value of $.001 per share and a stated value equal to the sum of $10 plus all accrued and unpaid dividends to the date of determination to the extent not previously paid in cash or common stock, par value $.00001 per share (“Common Stock”) of the Company in accordance with the terms hereof (the “Stated Value”). 2. Dividends. Except as provided herein, the holders of outstanding shares of the Preferred Stock shall be entitled to receive cash, stock, or other property, as dividends when, as, and if declared by the Board of Directors of the Company. If shares of the Preferred Stock or the common stock of the Company, par value $0.00001 per share (the "Common Stock") are to be issued as a dividend, any such shares shall be issued at Market Value. "Market Value" for the Common Stock for the purposes of this Certificate of Designation shall mean the average of the bid and ask prices for the Common Stock for the five business days preceding the declaration of a dividend by the Board of Directors. "Market Value" with respect to any shares of the Preferred Stock shall be as determined by the Board of Directors, whose decision shall be final and binding on all parties. 3. Liquidation Rights. Upon the dissolution, liquidation or winding up of the Company, whether voluntary or involuntary, the holders of the then outstanding shares of Preferred Stock shall be entitled to receive out of the assets of the Company for each share of Preferred Stock the Stated Value (the "Liquidation Rate") before any payment or distribution shall be made on the Common Stock, or any other class of capital stock of the Company ranking junior to the Preferred Stock. (a) The sale, conveyance, exchange or transfer (for cash, shares of stock, securities or other consideration) of all or substantially all the property and assets of the Company shall be deemed a dissolution, liquidation or winding up of the Company for purposes of this Paragraph 3, but the merger, consolidation, or other combination of the Company into or with any other corporation, or the merger, consolidation, or other combination of any other corporation into or with the Company, shall not be deemed a dissolution, liquidation or winding up, voluntary or involuntary, for purposes of this Paragraph 3. As used herein, the "merger, consolidation, or other combination" shall include, without limitation, a forward or reverse triangular merger, or stock exchange of the Company and any of its subsidiaries with any other corporation. (b) After the payment to the holders of shares of the Preferred Stock of the full preferential amounts fixed by this Paragraph 3 for shares of the Preferred Stock, the holders of the Preferred Stock as such shall have no right or claim to any of the remaining assets of the Company. 20 (c) In the event the assets of the Company available for distribution to the holders of the Preferred Stock upon dissolution, liquidation or winding up of the Company shall be insufficient to pay in full all amounts to which such holders are entitled pursuant to this Paragraph 3, no distribution shall be made on account of any shares of a class or series of capital stock of the Company ranking on a parity with the shares of the Preferred Stock, if any, upon such dissolution, liquidation or winding up unless proportionate distributive amounts shall be paid on account of the shares of the Preferred Stock, ratably, in proportion to the full distributive amounts for which holders of all such parity shares are respectively entitled upon such dissolution, liquidation or winding up. 4. Conversion of Preferred Stock. At any time, the holder of shares of the Preferred Stock shall have the right, at such holder's option, to convert any number of shares of the Preferred Stock into shares of the Common Stock. Such right to convert shall commence as of the date the shares of such Preferred Stock are issued to such holder (the "Issue Date") and shall continue thereafter for a period of five years, such period ending on the fifth anniversary of the Issue Date. In the event that the holder of the Preferred Stock elects to convert such shares into Common Stock, the holder shall have 10 days from the date of such notice in which to tender his shares of Preferred Stock to the Company. Any such conversion shall be upon the other following terms and conditions: (a) Conversion Rate. Subject to adjustment as provided herein, each one (1) share of the Preferred Stock shall be convertible into one hundred twenty-five (125) fully paid and nonassessable shares of the Common Stock (the "Conversion Rate"). (b) Adjustment of Conversion Rate for Dilution and Other Events. In order to prevent dilution of the rights granted to the holders of shares of the Preferred Stock, the Conversion Rate will be subject to adjustment from time to time as follows: (i) Adjustment of Conversion Rate upon Subdivision or Combination of the Common Stock. If the Company at any time subdivides (by any stock split, stock dividend, recapitalization or otherwise) the authorized Common Stock into a greater number of shares, the Conversion Rate in effect immediately prior to such subdivision will be proportionately increased. If the Company at any time combines (by combination, reverse stock split or otherwise) the authorized Common Stock into a smaller number of shares, the Conversion Rate in effect immediately prior to such combination will be proportionately reduced. (ii) Reorganization, Reclassification, Consolidation, Merger or Sale. Any recapitalization, reorganization, reclassification, consolidation, merger, or other similar transaction which is effected in such a way that holders of the Common Stock are entitled to receive (either directly or upon subsequent liquidation) stock, securities or assets with respect to or in exchange for the Common Stock is referred to herein as an "Organic Change." Prior to the consummation of any Organic Change, the Company will make appropriate provision, in form and substance satisfactory to the holders of a majority of the outstanding shares of the Preferred Stock, to ensure that each of the holders of shares of the Preferred Stock will thereafter have the right to acquire and receive in lieu of or in addition to, as the case may be, the shares of the Common Stock immediately theretofore acquirable and receivable upon the conversion of such holder's Preferred Stock, such shares of stock, securities or assets as may be issued or payable with respect to or in exchange for the number of shares of the Common Stock immediately theretofore acquirable and receivable upon the conversion of such holder's shares of the Preferred Stock had such Organic Change not taken place. In any such case, the Company will make appropriate provision, in form and substance satisfactory to the holders of a majority of the outstanding shares of the Preferred Stock, with respect to such holders' rights and interests to ensure that the provisions of this paragraph will thereafter be applicable to the Preferred Stock The Company will not effect any such consolidation or merger, unless prior to the consummation thereof the successor entity resulting from such consolidation or merger, if other than the Company, assumes, by written instrument, in form and substance satisfactory to the holders of a majority of the outstanding shares of the Preferred Stock, the obligation to deliver to each holder of shares of the Preferred Stock such shares of stock, securities or assets as, in accordance with the foregoing provisions, that such holder may be entitled to acquire. 21 (iii) Notices. Immediately upon any adjustment of the Conversion Rate, the Company will give written notice of such adjustment to each holder of shares of the Preferred Stock, setting forth in reasonable detail and certifying the calculation of such adjustment. The Company will give written notice to each holder of shares of the Preferred Stock at least 20 days prior to the date on which the Company closes its books or takes a record with respect to any dividend or distribution upon the Common Stock, or with respect to any pro rata subscription offer to holders of the Common Stock. The Company will also give written notice to each holder of shares of the Preferred Stock at least 20 days prior to the date on which any Organic Change, dissolution or liquidation will take place. (c) Mechanics of Conversion. To convert shares of the Preferred Stock into full shares of the Common Stock on any date (the "Conversion Date"), the holder thereof shall (i) deliver or transmit by facsimile to the Company, for receipt on or prior to l1:59 p.m. Eastern Time, on the Conversion Date, a copy of a fully executed notice of conversion in the form attached hereto as Attachment A (the "Conversion Notice"), and (ii) surrender to a common carrier for delivery to the Company as soon as practicable following such date, the certificates (each a "Preferred Stock Certificate") representing the shares of the Preferred Stock being converted, or an indemnification undertaking with respect to such shares in the case of the loss, theft or destruction thereof, and the originally executed Conversion Notice. Upon receipt by the Company of a facsimile copy of a Conversion Notice, the Company shall immediately send, via facsimile, a confirmation of receipt of such Conversion Notice to such holder. Within one business day of the Company's receipt of the originally executed Conversion Notice and the holder's Preferred Stock Certificate(s), the Company shall issue and surrender to a common carrier for overnight delivery to the address as specified in the Conversion Notice, a certificate, registered in the name of the holder or its designee, for the number of shares of the Common Stock to which the holder is entitled, or at the holder’s option, delivery of the shares of Common Stock via the DWAC system to holder’s brokerage account. (d) Certain Conversion Restrictions. (A)A Holder may not convert shares of Preferred Stock or receive shares of Common Stock as payment of dividends hereunder to the extent such conversion or receipt of such dividend payment would result in the Holder, together with any affiliate thereof, beneficially owning (as determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) and the rules promulgated thereunder) in excess of 4.999% of the then issued and outstanding shares of Common Stock, including shares issuable upon conversion of, and payment of dividends on, the shares of 22 Preferred Stock held by such Holder after application of this Section.Since the Holder will not be obligated to report to the Company the number of shares of Common Stock it may hold at the time of a conversion hereunder, unless the conversion at issue would result in the issuance of shares of Common Stock in excess of 4.999% of the then outstanding shares of Common Stock without regard to any other shares which may be beneficially owned by the Holder or an affiliate thereof, the Holder shall have the authority and obligation to determine whether the restriction contained in this Section will limit any particular conversion hereunder and to the extent that the Holder determines that the limitation contained in this Section applies, the determination of which portion of the shares of Preferred Stock are convertible shall be the responsibility and obligation of the Holder.The provisions of this Section may be waived by a Holder (but only as to itself and not to any other Holder) upon not less than 61 days prior notice to the Company.Other Holders shall be unaffected by any such waiver. (B)A Holder may not convert shares of Preferred Stock or receive shares of Common Stock as payment of dividends hereunder to the extent such conversion or receipt of such dividend payment would result in the Holder, together with any affiliate thereof, beneficially owning (as determined in accordance with Section 13(d) of the Exchange Act and the rules promulgated thereunder) in excess of 9.999% of the then issued and outstanding shares of Common Stock, including shares issuable upon conversion of, and payment of dividends on, the shares of Preferred Stock held by such Holder after application of this Section.Since the Holder will not be obligated to report to the Company the number of shares of Common Stock it may hold at the time of a conversion hereunder, unless the conversion at issue would result in the issuance of shares of Common Stock in excess of 9.999% of the then outstanding shares of Common Stock without regard to any other shares which may be beneficially owned by the Holder or an affiliate thereof, the Holder shall have the authority and obligation to determine whether the restriction contained in this Section will limit any particular conversion hereunder and to the extent that the Holder determines that the limitation contained in this Section applies, the determination of which portion of the shares of Preferred Stock are convertible shall be the responsibility and obligation of the Holder.The provisions of this Section may be waived by a Holder (but only as to itself and not to any other Holder) upon not less than 61 days prior notice to the Company. Other Holders shall be unaffected by any such waiver. (e) Record Holder. The person or persons entitled to receive shares of the Common Stock issue able upon conversion of shares of the Preferred Stock shall be treated for all purposes as the record holder or holders of such shares of the Common Stock on the Conversion Date. (f) Fractional Shares. The Company shall not be required to issue any fraction of a share of the Common Stock upon any conversion. All shares of the Common Stock, including fractions thereof, issue able upon conversion of more than one share of the Preferred Stock shall be aggregated for purposes of determining whether the conversion would result in the issuance of a fraction of a share of the Common Stock. If, after such aggregation, the issuance would result in the issuance of a fraction of a share of the Common Stock, the Company shall round such fraction of a share of the Common Stock up or down to the nearest whole share. (g) Re-issuance of Certificates. In the event of a conversion of less than all of the shares of the Preferred Stock represented by a particular Preferred Stock Certificate, the Company shall promptly cause to be issued and delivered to the holder of such Preferred Stock a new Preferred Stock Certificate representing the remaining shares of the Preferred Stock which were not corrected. 23 5. Reservation of Shares. The Company shall, so long as any of the shares of the Preferred Stock are outstanding, reserve and keep available out of its authorized and unissued shares of the Common Stock, solely for the purpose of effecting the conversion of the shares of the Preferred Stock, the number of shares of the Common Stock as shall from time to time be sufficient to affect the conversion of all of the outstanding shares of the Preferred Stock. 6. Lost or Stolen Certificates. Upon receipt by the Company of evidence satisfactory to the Company of the loss, theft, destruction or mutilation of any Preferred Stock Certificates representing shares of the Preferred Stock, and, in the case of loss, theft or destruction, of any indemnification undertaking or bond, in the Company's discretion, by the holder to the Company and, in the case of mutilation, upon surrender and cancellation of the Preferred Stock Certificate(s), the Company shall execute and deliver new Preferred Stock Certificate(s) of like tenor and date. 7. Voting Rights.Except as otherwise provided herein and as otherwise required by law, the Preferred Stock shall have no voting rights.However, so long as any shares of Preferred Stock are outstanding, the Company shall not, without the affirmative vote of the Holders of a majority of the shares of the Preferred Stock then outstanding, (a) alter or change adversely the powers, preferences or rights given to the Preferred Stock or alter or amend this Certificate of Designation, (b) authorize or create any class of stock ranking as to dividends or distribution of assets upon a Liquidation (as set forth in Section 3) senior to or otherwise pari passu with the Preferred Stock, (c) amend its certificate or articles of incorporation or other charter documents so as to affect adversely any rights of the Holders, (d) increase the authorized number of shares of Preferred Stock, or (e) enter into any agreement with respect to the foregoing. 24 EXHIBIT A NOTICE OF CONVERSION (To be Executed by the Registered Holder in order to convert shares of Preferred Stock) The undersigned hereby elects to convert the number of shares of Series B Convertible Preferred Stock indicated below, into shares of common stock, par value $.00001 per share (the “Common Stock”), of BioNeutral Group, Inc., a Nevada corporation (the “Company”), according to the conditions hereof, as of the date written below.If shares are to be issued in the name of a person other than undersigned, the undersigned will pay all transfer taxes payable with respect thereto and is delivering herewith such certificates and opinions as reasonably requested by the Company in accordance therewith.No fee will be charged to the Holder for any conversion, except for such transfer taxes, if any.By tendering this Notice of Conversion, the undersigned hereby covenants to comply with the prospectus delivery requirements under the Securities Act of 1933, as amended, applicable to it with respect to resales of the shares of Common Stock issuable upon the conversion requested hereby pursuant to a registration statement and, in connection therewith, covenants that, unless otherwise specified below, such shares have been or are intended to be sold in ordinary brokerage transactions. Conversion calculations: Date to Effect Conversion Number of shares of Preferred Stock owned prior to Conversion Number of shares of Preferred Stock to be Converted Stated Value of shares of Preferred Stock to be Converted Number of shares of Common Stock to be Issued Applicable Conversion Price Number of shares of Preferred Stock subsequent to Conversion Signature Name Address Accepted and Agreed: BioNeutral Group, Inc. By: Name: Title: 25 Schedule 4 Certificate of Designation For Nevada Corporations (Pursuant to NRS 78.1955) BIONEUTRAL GROUP, INC. File Number: [] Series D Convertible Preferred Stock, to consist of 231,100 shares of the 5,000,000 Authorized shares of Preferred Stock; and have the following terms: 1. Designation, Amount and Par Value.The series of preferred stock shall be designated as its Series D Convertible Preferred Stock (the “Preferred Stock”) and the number of shares so designated shall be 231,100 (which shall not be subject to increase without the consent of the holders of a majority of the Preferred Stock (each, a “Holder” and collectively, the “Holders”)).Each share of Preferred Stock shall have a par value of $.001 per share and a stated value equal to the sum of $10 plus all accrued and unpaid dividends to the date of determination to the extent not previously paid in cash or common stock, par value $.00001 per share (“Common Stock”) of the Company in accordance with the terms hereof (the “Stated Value”). 2. Dividends. Except as provided herein, the holders of outstanding shares of the Preferred Stock shall be entitled to receive cash, stock, or other property, as dividends when, as, and if declared by the Board of Directors of the Company. If shares of the Preferred Stock or the common stock of the Company, par value $0.00001 per share (the "Common Stock") are to be issued as a dividend, any such shares shall be issued at Market Value. "Market Value" for the Common Stock for the purposes of this Certificate of Designation shall mean the average of the bid and ask prices for the Common Stock for the five business days preceding the declaration of a dividend by the Board of Directors. "Market Value" with respect to any shares of the Preferred Stock shall be as determined by the Board of Directors, whose decision shall be final and binding on all parties. 3. Liquidation Rights. Upon the dissolution, liquidation or winding up of the Company, whether voluntary or involuntary, the holders of the then outstanding shares of Preferred Stock shall be entitled to receive out of the assets of the Company for each share of Preferred Stock the Stated Value (the "Liquidation Rate") before any payment or distribution shall be made on the Common Stock, or any other class of capital stock of the Company ranking junior to the Preferred Stock. (a) The sale, conveyance, exchange or transfer (for cash, shares of stock, securities or other consideration) of all or substantially all the property and assets of the Company shall be deemed a dissolution, liquidation or winding up of the Company for purposes of this Paragraph 3, but the merger, consolidation, or other combination of the Company into or with any other corporation, or the merger, consolidation, or other combination of any other corporation into or with the Company, shall not be deemed a dissolution, liquidation or winding up, voluntary or involuntary, for purposes of this Paragraph 3. As used herein, the "merger, consolidation, or other combination" shall include, without limitation, a forward or reverse triangular merger, or stock exchange of the Company and any of its subsidiaries with any other corporation where the Company is not the surviving entity. 26 (b) After the payment to the holders of shares of the Preferred Stock of the full preferential amounts fixed by this Paragraph 3 for shares of the Preferred Stock, the holders of the Preferred Stock as such shall have no right or claim to any of the remaining assets of the Company. (c) In the event the assets of the Company available for distribution to the holders of the Preferred Stock upon dissolution, liquidation or winding up of the Company shall be insufficient to pay in full all amounts to which such holders are entitled pursuant to this Paragraph 3, no distribution shall be made on account of any shares of a class or series of capital stock of the Company ranking on a parity with the shares of the Preferred Stock, if any, upon such dissolution, liquidation or winding up unless proportionate distributive amounts shall be paid on account of the shares of the Preferred Stock, ratably, in proportion to the full distributive amounts for which holders of all such parity shares are respectively entitled upon such dissolution, liquidation or winding up. 4. Conversion of Preferred Stock. At any time, the holder of shares of the Preferred Stock shall have the right, at such holder's option, to convert any number of shares of the Preferred Stock into shares of the Common Stock. Such right to convert shall commence as of the date the shares of such Preferred Stock are issued to such holder (the "Issue Date") and shall continue thereafter for a period of five years, such period ending on the fifth anniversary of the Issue Date. In the event that the holder of the Preferred Stock elects to convert such shares into Common Stock, the holder shall have 10 days from the date of such notice in which to tender his shares of Preferred Stock to the Company. Any such conversion shall be upon the other following terms and conditions: (a) Conversion Rate. Subject to adjustment as provided herein, each one (1) share of the Preferred Stock shall be convertible into one hundred twenty-five (125) fully paid and nonassessable shares of the Common Stock (the "Conversion Rate"). (b) Adjustment of Conversion Rate for Dilution and Other Events. In order to prevent dilution of the rights granted to the holders of shares of the Preferred Stock, the Conversion Rate will be subject to adjustment from time to time as follows: (i) Adjustment of Conversion Rate upon Subdivision or Combination of the Common Stock. If the Company at any time subdivides (by any stock split, stock dividend, recapitalization or otherwise) the authorized Common Stock into a greater number of shares, the Conversion Rate in effect immediately prior to such subdivision will be proportionately increased. If the Company at any time combines (by combination, reverse stock split or otherwise) the authorized Common Stock into a smaller number of shares, the Conversion Rate in effect immediately prior to such combination will be proportionately reduced. (ii) Reorganization, Reclassification, Consolidation, Merger or Sale. Any recapitalization, reorganization, reclassification, consolidation, merger, or other similar transaction which is effected in such a way that holders of the Common Stock are entitled to receive (either directly or upon subsequent liquidation) stock, securities or assets with respect to or in exchange for the Common Stock is referred to herein as an "Organic Change." Prior to the consummation of any Organic Change, the Company will make appropriate provision, in form and substance satisfactory to the holders of a majority of the outstanding shares of the 27 Preferred Stock, to ensure that each of the holders of shares of the Preferred Stock will thereafter have the right to acquire and receive in lieu of or in addition to, as the case may be, the shares of the Common Stock immediately theretofore acquirable and receivable upon the conversion of such holder's Preferred Stock, such shares of stock, securities or assets as may be issued or payable with respect to or in exchange for the number of shares of the Common Stock immediately theretofore acquirable and receivable upon the conversion of such holder's shares of the Preferred Stock had such Organic Change not taken place. In any such case, the Company will make appropriate provision, in form and substance satisfactory to the holders of a majority of the outstanding shares of the Preferred Stock, with respect to such holders' rights and interests to ensure that the provisions of this paragraph will thereafter be applicable to the Preferred Stock The Company will not effect any such consolidation or merger, unless prior to the consummation thereof the successor entity resulting from such consolidation or merger, if other than the Company, assumes, by written instrument, in form and substance satisfactory to the holders of a majority of the outstanding shares of the Preferred Stock, the obligation to deliver to each holder of shares of the Preferred Stock such shares of stock, securities or assets as, in accordance with the foregoing provisions, that such holder may be entitled to acquire. (iii) Notices. Immediately upon any adjustment of the Conversion Rate, the Company will give written notice of such adjustment to each holder of shares of the Preferred Stock, setting forth in reasonable detail and certifying the calculation of such adjustment. The Company will give written notice to each holder of shares of the Preferred Stock at least 20 days prior to the date on which the Company closes its books or takes a record with respect to any dividend or distribution upon the Common Stock, or with respect to any pro rata subscription offer to holders of the Common Stock. The Company will also give written notice to each holder of shares of the Preferred Stock at least 20 days prior to the date on which any Organic Change, dissolution or liquidation will take place. (c) Mechanics of Conversion. To convert shares of the Preferred Stock into full shares of the Common Stock on any date (the "Conversion Date"), the holder thereof shall (i) deliver or transmit by facsimile to the Company, for receipt on or prior to l1:59 p.m. Eastern Time, on the Conversion Date, a copy of a fully executed notice of conversion in the form attached hereto as Attachment A (the "Conversion Notice"), and (ii) surrender to a common carrier for delivery to the Company as soon as practicable following such date, the certificates (each a "Preferred Stock Certificate") representing the shares of the Preferred Stock being converted, or an indemnification undertaking with respect to such shares in the case of the loss, theft or destruction thereof, and the originally executed Conversion Notice. Upon receipt by the Company of a facsimile copy of a Conversion Notice, the Company shall immediately send, via facsimile, a confirmation of receipt of such Conversion Notice to such holder. Within one business day of the Company's receipt of the originally executed Conversion Notice and the holder's Preferred Stock Certificate(s), the Company shall issue and surrender to a common carrier for overnight delivery to the address as specified in the Conversion Notice, a certificate, registered in the name of the holder or its designee, for the number of shares of the Common Stock to which the holder is entitled, or at the holder’s option, delivery of the shares of Common Stock via the DWAC system to holder’s brokerage account. (e)Certain Conversion Restrictions. 28 (C)A Holder may not convert shares of Preferred Stock or receive shares of Common Stock as payment of dividends hereunder to the extent such conversion or receipt of such dividend payment would result in the Holder, together with any affiliate thereof, beneficially owning (as determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) and the rules promulgated thereunder) in excess of 4.999% of the then issued and outstanding shares of Common Stock, including shares issuable upon conversion of, and payment of dividends on, the shares of Preferred Stock held by such Holder after application of this Section.Since the Holder will not be obligated to report to the Company the number of shares of Common Stock it may hold at the time of a conversion hereunder, unless the conversion at issue would result in the issuance of shares of Common Stock in excess of 4.999% of the then outstanding shares of Common Stock without regard to any other shares which may be beneficially owned by the Holder or an affiliate thereof, the Holder shall have the authority and obligation to determine whether the restriction contained in this Section will limit any particular conversion hereunder and to the extent that the Holder determines that the limitation contained in this Section applies, the determination of which portion of the shares of Preferred Stock are convertible shall be the responsibility and obligation of the Holder.The provisions of this Section may be waived by a Holder (but only as to itself and not to any other Holder) upon not less than 61 days prior notice to the Company.Other Holders shall be unaffected by any such waiver. (D)A Holder may not convert shares of Preferred Stock or receive shares of Common Stock as payment of dividends hereunder to the extent such conversion or receipt of such dividend payment would result in the Holder, together with any affiliate thereof, beneficially owning (as determined in accordance with Section 13(d) of the Exchange Act and the rules promulgated thereunder) in excess of 9.999% of the then issued and outstanding shares of Common Stock, including shares issuable upon conversion of, and payment of dividends on, the shares of Preferred Stock held by such Holder after application of this Section.Since the Holder will not be obligated to report to the Company the number of shares of Common Stock it may hold at the time of a conversion hereunder, unless the conversion at issue would result in the issuance of shares of Common Stock in excess of 9.999% of the then outstanding shares of Common Stock without regard to any other shares which may be beneficially owned by the Holder or an affiliate thereof, the Holder shall have the authority and obligation to determine whether the restriction contained in this Section will limit any particular conversion hereunder and to the extent that the Holder determines that the limitation contained in this Section applies, the determination of which portion of the shares of Preferred Stock are convertible shall be the responsibility and obligation of the Holder.The provisions of this Section may be waived by a Holder (but only as to itself and not to any other Holder) upon not less than 61 days prior notice to the Company. Other Holders shall be unaffected by any such waiver. (e) Record Holder. The person or persons entitled to receive shares of the Common Stock issuable upon conversion of shares of the Preferred Stock shall be treated for all purposes as the record holder or holders of such shares of the Common Stock on the Conversion Date. (f) Fractional Shares. The Company shall not be required to issue any fraction of a share of the Common Stock upon any conversion. All shares of the Common Stock, including fractions thereof, issue able upon conversion of more than one share of the Preferred Stock shall be aggregated for purposes of determining whether the conversion would result in the issuance of a fraction of a share of the Common Stock. If, after such aggregation, the issuance would result in the issuance of a fraction of a share of the Common Stock, the Company shall round such fraction of a share of the Common Stock up or down to the nearest whole share. 29 (g) Re-issuance of Certificates. In the event of a conversion of less than all of the shares of the Preferred Stock represented by a particular Preferred Stock Certificate, the Company shall promptly cause to be issued and delivered to the holder of such Preferred Stock a new Preferred Stock Certificate representing the remaining shares of the Preferred Stock which were not corrected. 5. Reservation of Shares. The Company shall, so long as any of the shares of the Preferred Stock are outstanding, reserve and keep available out of its authorized and unissued shares of the Common Stock, solely for the purpose of effecting the conversion of the shares of the Preferred Stock, the number of shares of the Common Stock as shall from time to time be sufficient to affect the conversion of all of the outstanding shares of the Preferred Stock. 6. Lost or Stolen Certificates. Upon receipt by the Company of evidence satisfactory to the Company of the loss, theft, destruction or mutilation of any Preferred Stock Certificates representing shares of the Preferred Stock, and, in the case of loss, theft or destruction, of any indemnification undertaking or bond, in the Company's discretion, by the holder to the Company and, in the case of mutilation, upon surrender and cancellation of the Preferred Stock Certificate(s), the Company shall execute and deliver new Preferred Stock Certificate(s) of like tenor and date. 7. Voting Rights.Except as otherwise provided herein and as otherwise required by law, the Preferred Stock shall have no voting rights.However, so long as any shares of Preferred Stock are outstanding, the Company shall not, without the affirmative vote of the Holders of a majority of the shares of the Preferred Stock then outstanding, (a) alter or change adversely the powers, preferences or rights given to the Preferred Stock or alter or amend this Certificate of Designation, (b) authorize or create any class of stock ranking as to dividends or distribution of assets upon a Liquidation (as set forth in Section 3) senior to or otherwise pari passu with the Preferred Stock, (c) amend its certificate or articles of incorporation or other charter documents so as to affect adversely any rights of the Holders, (d) increase the authorized number of shares of Preferred Stock, or (e) enter into any agreement with respect to the foregoing. 30 EXHIBIT A NOTICE OF CONVERSION (To be Executed by the Registered Holder in order to convert shares of Preferred Stock) The undersigned hereby elects to convert the number of shares of Series D Convertible Preferred Stock indicated below, into shares of common stock, par value $.00001 per share (the “Common Stock”), of BioNeutral Group, Inc., a Nevada corporation (the “Company”), according to the conditions hereof, as of the date written below.If shares are to be issued in the name of a person other than undersigned, the undersigned will pay all transfer taxes payable with respect thereto and is delivering herewith such certificates and opinions as reasonably requested by the Company in accordance therewith.No fee will be charged to the Holder for any conversion, except for such transfer taxes, if any.By tendering this Notice of Conversion, the undersigned hereby covenants to comply with the prospectus delivery requirements under the Securities Act of 1933, as amended, applicable to it with respect to resales of the shares of Common Stock issuable upon the conversion requested hereby pursuant to a registration statement and, in connection therewith, covenants that, unless otherwise specified below, such shares have been or are intended to be sold in ordinary brokerage transactions. Conversion calculations: Date to Effect Conversion Number of shares of Preferred Stock owned prior to Conversion Number of shares of Preferred Stock to be Converted Stated Value of shares of Preferred Stock to be Converted Number of shares of Common Stock to be Issued Applicable Conversion Price Number of shares of Preferred Stock subsequent to Conversion Signature Name Address Accepted and Agreed: BioNeutral Group, Inc. By: Name: Title: 31
